AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON MAY 20, 2011 File No. 033-42484 File No. 811-06400 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO. 149 /X/ AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 150 /X/ THE ADVISORS’ INNER CIRCLE FUND (Exact Name of Registrant as Specified in Charter) BOSTON, MASSACHUSETTS 02110 (Address of Principal Executive Offices, Zip Code) Registrant’s Telephone Number, including Area Code (800) 932-7781 Philip T. Masterson c/o SEI Corporation One Freedom Valley Drive Oaks, Pennsylvania 19456 (Name and Address of Agent for Service) Copies to: Timothy W. Levin, Esquire Christopher D. Menconi Morgan, Lewis & Bockius LLP Morgan, Lewis & Bockius LLP 1701 Market Street 1111 Pennsylvania Avenue, NW Philadelphia, Pennsylvania 19103 Washington, DC20004 It is proposed that this filing become effective (check appropriate box) /X/Immediately upon filing pursuant to paragraph (b) / /On [date] pursuant to paragraph (b) / /60 days after filing pursuant to paragraph (a)(1) / /75 days after filing pursuant to paragraph (a)(2) / / On [date] pursuant to paragraph (a) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No. 149 relates solely to theAnalytic Short-Term Income Fund, Aviva Investors Core Aggregate Fixed Income Fund, Aviva Investors High Yield Bond Fund, USFS Funds Limited Duration Government Fund and USFS Funds Tactical Asset Allocation Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”), and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 149 to Registration Statement No. 033-50718to be signed on its behalf by the undersigned, duly authorized, in the City of Oaks, Commonwealth of Pennsylvania on the 19th day of May, 2011. THE ADVISORS’ INNER CIRCLE FUND By:/s/* Philip T. Masterson, President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacity and on the dates indicated. * Trustee May 19, 2011 Charles E. Carlbom * Trustee May 19, 2011 John K. Darr * Trustee May 19, 2011 William M. Doran * Trustee May 19, 2011 Mitchell A. Johnson * Trustee May 19, 2011 Betty L. Krikorian * Trustee May 19, 2011 Robert A. Nesher * Trustee May 19, 2011 James M. Storey * Trustee May 19, 2011 George J. Sullivan, Jr. * President May 19, 2011 Philip T. Masterson * Treasurer, Controller & May 19, 2011 Michael Lawson Chief Financial Officer *By:/s/ Dianne M. Sulzbach *Dianne M. Sulzbach, pursuant to Power of Attorney Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCHXBRL Taxonomy Extension Schema Document EX-101.CALXBRL Taxonomy Extension Calculation Linkbase EX-101.DEFXBRL Taxonomy Extension Definition Linkbase EX-101.LABXBRL Taxonomy Extension Labels Linkbase EX-101.PREXBRL Taxomony Extension Presentation Linkbase
